John I. Purtle, Justice, dissenting. On June 2, 1981, appellant pled guilty to a charge of second degree forgery. He was sentenced to five years and fined the sum of $250. On November 12,1982, the court revoked the suspended sentence and imposed a ten year sentence. The Court of Appeals affirmed the conviction October 26, 1983. The matter is before us upon the appellant’s application to proceed in the trial court pursuant to Rule 37. It is elementary that a person may not be required to “run the gauntlet” more than once. North Carolina v. Pearce, 395 U.S. 711 (1969). In the present case the trial court’s judgment stated in part: “[T]he defendant has been convicted upon his plea of guilty. . . . It is adjudged that the defendan t is guil ty as chaged and convicted. ’' The j udgmen t recites that the court asked the defendant if he had anything to say before the sentence was pronounced. The court found no reason to not pronounce sentence. The Court should have revoked only the remaining portion of the five year sentence. Cumulative and overlapping sentences were considered by this court in Deaton v. State, 283 Ark. 79, 671 S.W.2d 175 (1984). In Deaton we stated: “The trial court should have revoked only the fixed term remaining on the suspended sentence.” After a sentence is imposed the trial court cannot later impose a greater sentence than the one first put into operation. Culpepper v. State, 268 Ark. 263, 595 S.W.2d 220(1980); Wotfe v. State, 266 Ark. 811, 586 S.W.2d 4 (Ark. App. 1979). Once a valid sentence is put into execution the trial court is without authority to amend or revise it. Hunter v. State, 278 Ark. 428, 645 S.W.2d 954 (1983). A defendant cannot be sentenced except by authorization of Ark. Stat. Ann. § 41-803. Neither section 803 noi any exceptions thereto authorize a trial court to impose a second sentence after a valid sentence is put into execution. Therefore, the second sentence of ten years imprisonment and a $1,000 fine cannot replace the five year sentence and $250 fine which had already been put into execution. Shipman v. State, 261 Ark. 559, 550 S.W.2d 424 (1977) The very purpose of Rule 37 is to allow attacks on the sentence collaterally on such matters as constitutionality, jurisdiction and excess sentences. Rawls v. State, 264 Ark. 954, 581 S.W.2d 311 (1979). A trial court lacks jurisdiction and authority to change a sentence after appellate review. Rogers v. State, 265 Ark. 945, 582 S.W.2d 7 (1979); Smith v. State, 262 Ark. 239, 555 S.W.2d 569 (1977). Rule 37.1(c) authorizes a colleratal attack on the ground “that the sentence was in excess of the maximum authorized by law. . .” I would allow petitioner to proceed in the trial court with his Rule 37 request for vacation of the second sentence. Adkisson, C.J., and Hollingsworth, J., join in this dissent.